In this case the state appeals from a judgment rendered in the county court of Bryan county, sustaining a demurrer to an indictment charging Henry Sullivan and Boss Neal with the crime of conspiracy.
It appears from the record that the trial court, in rendering judgment sustaining the demurrer to the indictment, made no order authorizing the matter to be submitted to another grand jury or directing that the defendants be prosecuted by information. A petition in error was filed in this court on April 6, 1918, and no brief has been filed by the county attorney or special prosecutors. When the case was called for final submission, the Attorney General moved that the appeal be dismissed; that for the reasons stated the attempted prosecution is at an end, and "this case presents only an academic or moot question, involving only an elementary principle of pleading, which would not justify this office in filing a brief solely in support of it."
The appeal herein is therefore dismissed.